          Case 09-03004            Doc 23       Filed 05/01/19 Entered 05/02/19 00:06:45                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 09-03004-TJC
Sue A. Biddle                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 29, 2019
                                      Form ID: 2040                      Total Noticed: 19

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 01, 2019.
db              +Sue A. Biddle,    9079 N. Badger Rd.,   East Dubuque, IL 61025-9300
1615487          Citi Card,   P.O. Box 688902,    Des Moines, IA 50368-8902
1615488          CitiBank,   P.O. Box 688915,    Des Moines, IA 50368-8918
1615491         +Equifax Information Services,    P.O. Box 740241,   Atlanta, GA 30374-0241
1615492         +Experian,   National Consumer Assistance Center,    P.O. Box 2002,   Allen, TX 75013-2002
1624684       +++Recovery Management Systems Corporation,    25 S.E. 2nd Avenue, Suite 1120,
                  Miami, FL 33131-1605
1615493         +Robert L. Biddle,    9079 Badger Rd.,   East Dubuque, IL 61025-9300
1615494         +TransUnion,    P.O. Box 2000,   Chester, PA 19016-2000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM Apr 30 2019 02:08:00      Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
cr              EDI: WFFC.COM Apr 30 2019 02:08:00     WELLS FARGO BANK, N.A., WELLS FARGO AUTO FINANCE,
                 2ND FLOOR,   13675 TECHNOLOGY DR., BLDG C,    EDEN PRAIRIE, MN 55344-2252
1615483        +EDI: AMEREXPR.COM Apr 30 2019 02:08:00      American Express,   P.O. Box 0001,
                 Los Angeles, CA 90096-0001
1615484        +EDI: BANKAMER.COM Apr 30 2019 02:08:00      Bank of America,   P.O. Box 1390,
                 Norfolk, VA 23501-1390
1615485         EDI: BANKAMER.COM Apr 30 2019 02:08:00      Bank of America Home Loans,    Customer Service,
                 P.O. Box 5170,   Simi Valley, CA 93062-5170
1615486         EDI: CHASE.COM Apr 30 2019 02:08:00     Chase,    Cardmember Services,    P.O. Box 94014,
                 Palatine, IL 60094-4014
1615489         EDI: DISCOVER.COM Apr 30 2019 02:08:00      Discover,   P.O. Box 15316,    Wilmington, DE 19850
1615490         E-mail/Text: agleason@dupaco.com Apr 29 2019 22:15:47      Dupaco Community Credit Union,
                 3299 Hillcrest Road,   P.O. Box 179,   Dubuque, IA 52004-0179
1615495        +EDI: CHASE.COM Apr 30 2019 02:08:00     Washington Mutual,    P.O. Box 78148,
                 Phoenix, AZ 85062-8148
1615496         EDI: WFFC.COM Apr 30 2019 02:08:00     Wells Fargo Auto Finance,    P.O. Box 29704,
                 Phoenix, AZ 85038-9704
1615497         EDI: WFFC.COM Apr 30 2019 02:08:00     Wells Fargo Financial Bank,     P.O. Box 98751,
                 Las Vegas, NV 89193-8751
                                                                                              TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Recovery Management Systems Corporation,   25 S.E. 2nd Avenue, Suite 1120,
                   Miami, Fl 33131-1605
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 29, 2019 at the address(es) listed below:
              Francis Wm. Henkels    on behalf of Debtor Sue A. Biddle fhenkels@henkelslawdbq.com,
               margaret@henkelsbaker.com;r45649@notify.bestcase.com;office@henkelsbaker.com
              Paul Fitzsimmons    pfitzsimmons@blairfitzsimmons.com, IA08@ecfcbis.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 4
    Case 09-03004          Doc 23      Filed 05/01/19 Entered 05/02/19 00:06:45                    Desc Imaged
                                       Certificate of Notice Page 2 of 2
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 09−03004
                                                            Office Code: 2
Sue A. Biddle


 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS



TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.
It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible.

In order to receive a dividend, a creditor must file a proof of claim. A Proof of Claim form ("Official Form 410") can
be obtained at the United States Courts Web site:

                      http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx.

Dividends might not be paid on tardily filed claims, or tardily filed claims might receive a lesser dividend than a
timely filed claim.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court at
the address appearing below

                                              ON OR BEFORE 7/30/19



If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 4/29/19

                                                            MEGAN R. WEISS
                                                            Acting Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
